Citation Nr: 1411676	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-46 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for hepatitis C.

In May 2011 and September 2012, the Board remanded the Veteran's claim to the Appeals Management Center (AMC).  Additionally, the Board obtained an expert medical opinion from a Veterans Health Administration (VHA) physician in December 2013.


FINDING OF FACT

The preponderance of the evidence fails to establish that Veteran's current hepatitis C is the result of a disease or injury during his active duty service, including air gun vaccinations.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A March 2008 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, the elements of service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report have been associated with the claims file.  The Veteran has not identified any relevant private or other treatment records that he believed were relevant to his claim or that he wished for VA to obtain.

The Veteran underwent a VA examination to determine the nature and etiology of his hepatitis C in July 2011.  Additionally, the Board obtained an expert medical opinion from a VHA physician in December 2013.  The examination and opinion involved a review of the claims file, a thorough examination of the Veteran (examination only), consideration of the Veteran's lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Taken together, the July 2011 VA examination and December 2013 VHA opinion are adequate to decide the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

In this case, the evidence must show that the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110), November 30, 1998.

A review of the medical evidence reflects that the Veteran has been diagnosed with hepatitis C.  See VA examination report, July 2011.  The first element of Shedden/Caluza is met.

A review of the service treatment records is negative for any diagnosis of hepatitis C in service, and the Veteran does not claim such.  Rather, he claims that his current hepatitis C is the result of either air gun vaccinations or tattoos he received in service.  His service treatment records include an immunization record and an entrance examination showing no tattoos at entrance.  There is no separation examination.  Although the service treatment records do not specifically state that the Veteran received air gun vaccinations and a tattoo in service, the Board will accept his reports.  The second element of Shedden/Caluza is also met.  

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service air gun vaccination and/or tattoo and his current hepatitis C.  See Shedden, supra; Caluza, supra.

The Veteran was examined to determine the etiology of his hepatitis C in July 2011.  The examiner noted that the Veteran reported having received air fun injections in the military and denied any other risk factors.  She noted that hepatitis C transmission by air gun injection was theoretically possible, but that there was a lack of scientific evidence documenting such a mode of transmission.  She was, therefore, unable to provide an opinion on the etiology of his hepatitis C without resorting to speculation. 

As the July 2011 VA examiner was unable to provide an opinion and was not aware of the Veteran's other reported risk factors for hepatitis C, the Board obtained a VHA opinion from an infectious disease specialist in December 2013.  The VHA physician reviewed the Veteran's documented risk factors for hepatitis C, including his reports to VA providers of a history of intravenous cocaine use and his reports of air gun injections and a tattoo at a licensed parlor while in service, as well as a June 2004 Veterans Benefits Administration (VBA) memorandum regarding air gun vaccinations.  He concluded, based on epidemiological studies on the acquisition of hepatitis C, that the Veteran most likely acquired hepatitis C from intravenous drug use.  Although he noted that it was not possible to exclude the possibility of acquisition by air gun exposure, he concluded that the lack of scientific evidence supporting such a link made it less likely than acquisition by intravenous drug use.  As such, he was unable to link the Veteran's hepatitis C to his military service.

The remaining medical evidence, including multiple VA treatment records, are negative for any opinions on the etiology of the Veteran's hepatitis C.

The only other evidence that purports to link the Veteran's current hepatitis C to his military service consists of the statements of the Veteran.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of infectious disease transmission in the context of drug use and air gun vaccinations.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2013).

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Hepatitis C is not one of the listed chronic diseases.  Further, the Veteran has not reported hepatitis C since service, only since approximately 2005, 25 years after his separation from service.  See VA treatment record, December 2008.  The nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  See Walker, supra.

The claim of entitlement to service connection for hepatitis C must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


